Citation Nr: 1453976	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  14-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to January 1946.  He died in September 2012.  The appellant was the Veteran's spouse at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim for dependency and indemnity compensation (DIC).  The appellant appealed the denial of the DIC claim in this decision, and the matter is now before the Board.  

The Board notes that the appellant submitted informal claims for death pension, DIC, medical expenses, and housebound and aid and attendance special monthly compensations in a September 2012 statement in support of claim form; however, she submitted a formal application in November 2012 which indicated that she was only pursuing a DIC claim, to include a service connection claim for the Veteran's cause of death.  The April 2013 RO rating decision and the December 2013 statement of the case (SOC) adjudicated only the cause of death claim.  Likewise, the appellant's notice of disagreement (NOD) that was received by the Board in July 2013 disagreed with the denial of the DIC claim only.  Moreover, she only perfected her appeal for the DIC claim in the Substantive Appeal (VA Form 9) that was received by the Board in January 2014.  Thus, the Board only has jurisdiction over the cause of death claim, and it does not have jurisdiction over any other mentioned in the September 2012 statement in support of claim form because those appeals were not timely perfected. 

Consideration of this appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in September 2012.  The Veteran's death certificate reflects that the immediate cause of death was cardio-respiratory arrest and that the primary cause of death was congestive heart disease.

2.  At the time of his death, the Veteran was service-connected for a right thigh scar as a residual of ligation of veins.

3.  At the time of his death, the Veteran was not service-connected for any disability that was totally disabling.

4.  The Veteran did not die as a result of his service-connected disability, nor did his service-connected disability cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 1311, 1318, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate showed that he died on September [redacted], 2012.  The immediate cause of death was listed as cardio-respiratory arrest, and the primary cause of death was listed as congestive heart disease.  The death certificate stated that the interval between the start of the cardio-respiratory arrest and the Veteran's death was 10 minutes, and that the interval between the start of the congestive heart disease and the Veteran's death was 5 years.  The certificate did not list any secondary causes or any causes that substantially or materially contributed to his death. 

As an initial matter, the Board notes that service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(a) for cardiovascular-renal disease, including hypertension, if the condition manifested to a compensable degree within a certain period after military discharge.  The Board notes that the Veteran's November 1943 induction examination showed the Veteran's blood pressure as 140 systolic, and 90 diastolic.  Likewise, an in-service preoperative examination for his varicose veins surgery in April 1944 showed that his systolic rate was 138 and diastolic rate was 60, and his January 1946 separation examination noted his blood pressure as 146 systolic and 74 diastolic.  However, these systolic and diastolic readings do not meet the criteria for hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2014).  Additionally, none of the examinations noted an abnormal heart or abnormal lungs, and there is no evidence the Veteran was diagnosed with hypertension within a year from service separation.  Furthermore, an April 1995 VA general medical examination report notes that the Veteran's high blood pressure began in 1989, and a progress note from Mayaguez VA outpatient clinic finally shows a diagnosis for hypertension in February 1998.  Therefore, service connection on a presumptive basis is not warranted for hypertension because it did not manifest within service or one year after separation.

At the time of his death, the Veteran was receiving compensation for premature ventricular contractions, to include high blood pressure; however, this disability was being compensated for pension purposes only.  There is no indication in the record that this disease was related to the Veteran's military service.  The Veteran was only service-connected for a right thigh scar as a residual of ligation of veins at the time of his death, which was rated as 0 percent disabling.  As there is no indication in the record that the Veteran was receiving VA compensation for a service-connected disability rated totally disabling, the provisions of 38 U.S.C.A. § 1318 do not apply to the appellant's claim.

Moreover, the right thigh scar disability was static in nature and it did not materially affect any of the Veteran's vital organs.  See 38 C.F.R. § 3.312(c)(2).  The death certificate does not mention this scar as contributing to or causing the Veteran's death.  Therefore, the Board finds that the evidence does not support a finding that a right thigh scar as a residual of ligation of veins directly caused the Veteran's death.  

The Board acknowledges that several medical records indicate that the Veteran had high blood pressure.  These records include: a December 1999 medical progress note, a July 2003 private medical examination, a November 2003 VA examination, and a February 2011 VA primary care note.  Additionally, several of these and other records show a diagnosis of hypertension.  However, the evidence of record does not show that the Veteran's hypertension or high blood pressure were related to his military service, which occurred approximately 50 years prior to a diagnosis of hypertension.   

The Board notes that the Veteran's death certificate lists congestive heart disease as the primary cause of death, and cardio-respiratory arrest as the immediate cause.  It is significant that the death certificate reports that congestive heart disease began 5 years before the Veteran's death.  Since the Veteran was not service-connected for any disease or injury attributed as causing or being the immediate or primary cause of his death, and in lieu of the fact that the primary cause of his death, i.e., congestive heart disease, began many years after the Veteran's service, the Board finds that his death was not related to his military service.  Thus, based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for the Veteran's cause of death.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, §5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

A notice letter was sent to the appellant in March 2013, prior to the initial adjudication of the claim on appeal.  Notice sent to the appellant included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, compliant VCAA notice was sent to the appellant in a March 2013 letter and the appellant has demonstrated constructive notice in filings made in connection with her claim.

VA also has a duty to assist a claimant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment for the Veteran.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.







ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


